Order entered April 19, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00234-CV

                DIETRICK LEWIS JOHNSON, SR., Appellant

                                        V.

  RAFAEL DE LA GARZA AND THE DE LA GARZA LAW FIRM, P.C.,
                        Appellees

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-02061-2019

                                     ORDER

      Before the Court is the Collin County District Clerk’s request for an

extension of time to file the clerk’s record. We GRANT the request and ORDER

the clerk’s record due on April 30, 2021.


                                             /s/   KEN MOLBERG
                                                   JUSTICE